UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-2720 PA (MRWx) Date December 12, 2019

 

Title Arroyo v. Kazmo LLC

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE
1. Plaintiff filed a discovery motion that is not in the joint format mandated under the

Local Rules. (Docket # 33.) The motion is accompanied by a statement that indicates that
Defendant failed to respond to a request to confer in accordance with this Court’s Local Rule
37-1. (Docket # 33-2 at 2.)

2. A party’s failure to file a required document within a deadline set by local rule or
to cooperate in the submission of a joint discovery motion “may be deemed consent to the
granting [ ] of the motion.” Local Rule 7-12. Therefore, Defendant is ORDERED TO SHOW
CAUSE for the failure to comply with the joint filing process and to submit a substantive
response to the discovery motion by December 20, at 12:00 p.m. If the Court does not receive
any submission, the motion will be granted as unopposed under local rule without further
proceedings. The Court will also award expenses to the moving party as required under Federal
Rule of Civil Procedure 37(a)(5).

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
